Citation Nr: 1727132	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  04-13 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for sickle cell thalassemia and its residuals.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Harold H. Hoffman-Logsdon, III, Attorney-at-law


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel




INTRODUCTION

The Veteran served on active duty from November 1971 to November 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In a May 2007 decision, the Board denied the Veteran's claims.  He appealed to the United States Court of Appeals for Veterans Claims (Court).  In a December 2008 Order, granting a Joint Motion for Remand (JMR), the Court vacated the Board's May 2007 decision and remanded the case for further development in compliance with the directives specified in the JMR.

In order to comply with the JMR, the Board remanded the case to the RO in March 2009.  Thereafter, the Board denied the Veteran's claims in a March 2010 decision.  The Veteran again appealed to the Court and, in a March 2011 Order granting another JMR, the Court vacated the March 2010 decision and remanded the claims for further development and readjudication in compliance with the directives specified in the JMR.

In June 2011, the Board remanded the case for a VA examination in compliance with the March 2011 JMR.  In February 2012, the Board remanded the matter again because the requested medical opinion had been obtained but was not associated with the Veteran's claims file.

The requested medical opinion (obtained in October 2011) was thereafter associated with the Veteran's claims file, and an SSOC was issued in July 2013.  The matter was returned to the Board.  In February 2015, the Board referred the matter for a medical expert opinion from the Veterans Health Administration (VHA) in accordance with 38 C.F.R. § 20.901(a).  In March 2015, a medical expert opinion was provided and associated with the claims file.

In May 2015, the Board again denied the Veteran's claims of entitlement to sickle cell thalassemia and entitlement to a TDIU.  The Veteran appealed the decision to the Court.  In a June 2016 Memorandum Decision, the Court vacated the May 2015 Board decision and remanded the issues to the Board.

In response to the March 2017 Board notification letter following the Court decision, the Veteran, through his attorney, requested that the claims be remanded to the AOJ for consideration of additional evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

As described above, the June 2016 Memorandum Decision vacated and remanded the Board's May 2015 decision with respect to the issues of entitlement to service connection for sickle cell thalassemia and its residuals, as well as entitlement to a TDIU.

In the June 2016 Memorandum Decision, the Court determined that the Board provided inadequate reasons and bases for relying on the VHA opinion, which did not "account for the specific circumstances surrounding the appellant's in-service leg cramping."  The Board observes that, in the Memorandum Decision, the Court refers to the February 2015 VA addendum opinion; however, the VHA opinion was actually dated in March 2015 (it was requested in February 2015).

In pertinent part, the March 2015 VHA opinion indicated that the Veteran's sickle cell trait and alpha thalassemia trait are defects, "as defined by 'structural and inherent disorders which are more or less stationary in nature.'"  The VHA examiner explained, "sickle cell trait can become a disease if the blood is subjected to lower oxygen levels which may happen under times of high elevations on land or in unpressurized flights.  Such elevations would necessary be greater than 5000 feet in altitude.  Such disease might also develop in conditions of severe exertion or dehydration."  However, the examiner explained, "[t]here is no evidence that the Veteran experienced periods of exertion, dehydration or elevation sufficient to develop sickle cell disease."  The March 2015 VHA examiner further indicated, "[t]he Veteran's in-service cramping would only be related to the defects if the Veteran had experienced a significant drop in blood oxygen level, exertion, dehydration or high altitudes - which Dr. A.W. already found that the Veteran did not experience."

In the June 2016 Memorandum Decision, the Court stated that the March 2015 VHA examiner failed to note what activities, if any, would cause the Veteran's in-service leg cramps.  The Court indicated that, by failing to address under what circumstances the leg cramping took place, it is unclear how the examiner reached his conclusion that the Veteran's leg cramps were not the result of loss of oxygen in the blood, "which is necessary for the sickle cell and alpha thalassemia traits to cause in-service leg cramping or post service AVN (avascular necrosis) or the conditions to be aggravated by service or increase in severity during service."  The Court therefore concluded that remand was required in order for the Board to provide adequate reasons and bases for relying on the VHA opinion, or to afford the Veteran with a new examination that addresses the specific circumstances of his in-service leg cramps, "including the time of day the cramping would take place."

Thus, in compliance with the June 2016 Memorandum Decision, the Board finds that the Veteran should be afforded a new VA medical opinion to address the etiology of the diagnosed sickle cell and alpha thalassemia traits, to include addressing the specific circumstances of the in-service leg cramps.

To ensure that all due process requirements are met and the record is complete, the AOJ should also undertake appropriate action to obtain and associate with the electronic claims file all outstanding, pertinent records.

The Board notes that the Veteran's claim of entitlement to a TDIU is inextricably intertwined with the matter of entitlement to service connection for sickle cell thalassemia and its residuals.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Therefore, the claim of entitlement to a TDIU must also be remanded.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding records of VA evaluation and/or treatment of the Veteran dated since May 2014.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2. After all records and/or responses received from each contacted entity have been associated with the claims file, the AOJ shall refer the VA claims file to a hematologist with appropriate expertise to render an opinion with respect to the claim of service connection for sickle cell thalassemia and its residuals.  The examiner is requested to review the claims file in its entirety including all service treatment records, VA, and private treatment records.  Then, the examiner should respond to the following:

(a)  Are the Veteran's sickle cell trait and alpha thalassemia trait defects or disease?

(b)  If you find the sickle cell trait and/or alpha thalassemia trait to be defects, is it at least as likely as not that there was any superimposed disease or injury in connection with the defect(s)?  In rendering this opinion, comment on whether the Veteran's in-service leg cramping was a manifestation of a superimposed disease or injury, including symptoms of AVN or anemia.  The examiner should specifically address the circumstances of the Veteran's in-service leg cramps, to include the time of day the cramping took place.

(c)  If there was any superimposed disease or injury in connection with the defect(s), provide an opinion as to whether it was at least as likely as not subjected to a superimposed disease or injury during active service that resulted in disability apart from the congenital or developmental defect(s).

(d)  If the examiner determined that the Veteran's sickle cell trait and alpha thalassemia trait are congenital diseases (rather than defects), provide an opinion as to whether it is clear and unmistakable that the pre-existing disease were not aggravated (i.e., permanently worsened) by the Veteran's period of active service beyond its natural progression.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

Should the examiner decide that a physical examination of the Veteran is required to address these questions, one should be scheduled.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

3. After the above development has been completed, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his attorney a supplemental statement of the case and return the matter to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

